Citation Nr: 0938500	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-31 965	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss.  

2.  Entitlement to a rating higher than 70 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1966 to 
March 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
February 2005 and December 2006 rating decisions by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a more recent June 2007 rating decision, during the 
pendency of this appeal, the RO temporarily increased the 
rating for the Veteran's PTSD to 100 percent, effective March 
12, 2007, because he had been hospitalized for more than 21 
days for treatment of this condition.  See 38 C.F.R. § 4.29 
(2008) ("paragraph 29").  A 50 percent rating was assigned 
for the PTSD effective June 1, 2007.

In an even more recent December 2008 decision, the RO again 
increased the rating for the PTSD - this time to 70 percent 
effective June 1, 2007.


FINDING OF FACT

On September 22, 2009, prior to the promulgation of a 
decision in this appeal, the Board received notification the 
Veteran is withdrawing his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Keith W. Allen
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


